FILED
                                                                      IN THE OFFICE OF THE
                                                                   CLERK OF SUPREME COURT
                                                                          APRIL 28, 2022
                                                                    STATE OF NORTH DAKOTA




                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2022 ND 90

John W. Dixon,                                      Petitioner and Appellant
      v.
Billie Dixon,                                       Respondent and Appellee

                               No. 20210294

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Daniel J. Borgen, Judge.

AFFIRMED.

Per Curiam.

Greg W. Hennessy, Williston, ND, for petitioner and appellant.

Billie Dixon, Grand Forks, ND, respondent and appellee.
                               Dixon v. Dixon
                                No. 20210294

Per Curiam.

[¶1] John Dixon appeals after the district court entered an order discharging
Billie Dixon as trustee of the Shirley A. Dixon Trust, closing the Trust, and
concluding the court’s supervised administration of the Trust. John Dixon
argues the court erred in concluding as a matter of law that there was no
breach of fiduciary duty by trustee Billie Dixon for failing to provide annual
accountings to him, as required by the Trust agreement and contrary to our
prior decision in Dixon v. Dixon, 2018 ND 25, 905 N.W.2d 748. He further
argues trustee Billie Dixon owes the beneficiaries reimbursement for waste of
the trust funds.

[¶2] After an August 2019 bench trial, the district court made findings of fact
and conclusions of law. “When analyzing findings of fact and conclusions of law,
we look to substance rather than labels given by the district court[.]” Larsen v.
Comm’n on Med. Competency, 1998 ND 193, ¶ 17, 585 N.W.2d 801. The court
found Billie Dixon complied with the Trust’s terms to provide an accounting
and did not engage in improper conduct as trustee. The court also found she
did not misuse trust assets or make improper gifts of trust property. On the
basis of the evidence at trial, the court found Billie Dixon had provided all of
the necessary accounting records and no funds were misappropriated, which
are questions of fact. After our review of the record, we conclude the court’s
findings of fact are not clearly erroneous and summarily affirm under
N.D.R.App.P. 35.1(a)(2).

[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1